18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-02105-RSM-MAT Document 36 Filed 08/25/20 Page 1 of 3

The Honorable Ricardo S. Martinez
The Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

PONGSAN LEELAPRAD a/k/a PONG NO. 2:19-CV-02105-RSM-MAT
SHONG LEE; an individual; and YUNG FU
INVESTMENTS LTD., a British Virgin Islands | STIPULATION AND ORDER
corporation, REGARDING WITHDRAWAL AND
SUBSTITUTION OF COUNSEL
Plaintiffs,

Vv.

SEA-VAN LLC, a Washington limited liability
company; TRANSPACIFIC INVESTMENT
CORPORATION, a British Virgin Islands
corporation; NGIE KIANG TIONG, an
individual; POLYIELD SUMMIT LLC, a
Washington limited liability company; and
POLYIELD INVESTMENTS, LTD., a British
Virgin Islands corporation

Defendants.

 

 

I. STIPULATION
l. Attorney Jeffrey C. Wishko of Anderson Hunter Law Firm, P.S., subject to the
Court’s approval, hereby withdraws as counsel of record in this action (the “Action”) for
Defendants Sea-Van LLC, Transpacific Investment Corporation, Ngie Kiang Tiong, and

Polyield Summit, LLC.

CERTIFICATE OF SERVICE SAVITT BRUCE & WILLEY LLP
No. 2:19-CV-02105-RSM-MAT 1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

 
18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-02105-RSM-MAT Document 36 Filed 08/25/20 Page 2 of 3

2. Attorneys Miles A. Yanick and Patrick D. Moore of Savitt Bruce & Willey
LLP hereby enter their appearance and substitute as counsel of record for Defendants Sea-Van
LLC, Transpacific Investment Corporation, Ngie Kiang Tiong, and Polyield Summit, LLC.

3. Pursuant to LCR 83.2(b)(1) and 83.2(b)(2), all parties, by their signatures
below, stipulate that they do not object to the substitution of counsel for Defendants Sea-Van
LLC, Transpacific Investment Corporation, Ngie Kiang Tiong, and Polyield Summit, LLC as
set forth herein.

SO STIPULATED this 24" Day of August, 2020.

 

YARMUTH LLP ANDERSON HUNTER LAW FIRM, P.S.
By: 8/Christopher Fargo-Masuda By: — s/Jeffrey C. Wishko
Matthew A. Carvalho, WSBA #31201 Jeffrey C. Wishko, WSBA #12885
Christopher Fargo-Masuda, WSBA #52090 2707 Colby Avenue, Suite 1001
1420 Fifth Avenue, Suite 1400 Everett, WA 98201
Seattle, WA 98101 Phone: 425.252.5161
Phone: 206.516.3800 Email: jwishko@andersonhunterlaw.com

 

Email: mcarvalho@yarmuth.com
cfargomasuda@yarmuth.com

Attorneys for Plaintiffs Pongsan Leelaprad and Withdrawing Attorneys for Defendants Sea-

Yung Fu Investments LTD Van LLC, Transpacific Investment
Corporation, Ngie Kiang Tiong, and Polyield
Summit, LLC

SAVITT BRUCE & WILLEY LLP

By: s/Miles A. Yanick
Miles A. Yanick, WSBA #26603
Patrick D. Moore, WSBA #54177
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
Telephone: 206.749.0500
Facsimile: 206.749.0600

Email: myanick@sbwLLP.com
pmoore@sbwLLP.com

 

CERTIFICATE OF SERVICE SAVITT BRUCE & WILLEY LLP
No. 2:19-CV-02105-RSM-MAT 1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

 
18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-02105-RSM-MAT Document 36 Filed 08/25/20 Page 3 of 3

Substituting Attorneys for Defendants Sea-Van
LLC, Transpacific Investment Corporation, Ngie
Kiang Tiong, and Polyield Summit, LLC

Il. ORDER

l. Attorney Jeffrey C. Wishko of Anderson Hunter Law Firm, P.S., hereby
withdraws as counsel of record in this action (the “Action”) for Defendants Sea Van LLC,
Transpacific Investment Corporation, Ngie Kiang Tiong, and Polyield Summit, LLC.

2. Attorneys Miles A. Yanick and Patrick D. Moore of Savitt Bruce & Willey LLP,
hereby enter their appearance and substitute as counsel of record for Defendants Sea Van LLC,
Transpacific Investment Corporation, Ngie Kiang Tiong, and Polyield Summit, LLC in this
Action.

IT IS SO ORDERED.

DATED this 25th day of August, 2020.

Dhored Deer

Mary Alice Theiler
United States Magistrate Judge

CERTIFICATE OF SERVICE SAVITT BRUCE & WILLEY LLP
No. 2:19-CV-02105-RSM-MAT 1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

 
